Citation Nr: 0408520	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  96-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, herniated nucleus pulposus involving L5-S1, 
currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for allergic 
rhinitis, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
hallux valgus, currently rated 10 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1956, May 1958 to April 1967, and from May 1967 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

In January 2000, a videoconference hearing was held before 
the undersigned Veterans Law Judge sitting in Washington, 
D.C.  A transcript of that hearing has been associated with 
the veteran's claims file.

In a May 2000 decision, the Board denied the veteran's claims 
for entitlement to service connection for a right ankle 
disorder and a right elbow disorder.  However, given that the 
bases for the denials were that the claims were not well 
grounded, the said claims may be readjudicated in accordance 
with the Veterans Claims Assistance Act of 2000.  Accordingly 
these issues are referred to the RO for any appropriate 
action.

The issue of entitlement to an increased evaluation for 
postoperative residuals, herniated nucleus pulposus involving 
L5-S1 will be discussed in the Remand section of this 
decision.


FINDINGS OF FACT

1.  The veteran's allergic rhinitis is manifested by 
occasional congestion without nasal polyps, obstruction of 
nasal passages, and/or periods of incapacitation.

2.  The veteran's service-connected hallux valgus of the 
right foot is manifested by pain on prolonged walking and 
minor degenerative changes producing no more than moderate 
impairment.

3.  The current medical evidence shows no evidence of hallux 
valgus of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 6501 
(as in effect prior to October 7, 1996), and 6522, (as in 
effect from October 7, 1996).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral hallux valgus have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 38 U.S.C.A. 
§ 4.31, Part 4, Diagnostic Codes 5280, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi,  17 Vet. App.412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The VA 
general Counsel has held this latter requirement to tell the 
claimant to provide any evidence is dictum and not binding on 
the VA.  See VA OPGCPREC 1-2004.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided a copy 
of the rating decisions noted above, an August 1995 statement 
of the case and supplemental statements of the case dated in 
May 1999, and September 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  Further, by way of letters dated in April 
2001and February 2004, the RO specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claims, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the April 2001 and February 2004 VCAA 
letters were mailed to the veteran subsequent to the appealed 
rating decision in violation of the holding in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, The Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

A review of the veteran's service medical records show that 
in September 1975 the veteran presented to an allergy clinic 
with a 20-year history of nasal congestion.  Following 
allergy skin testing, perennial rhinitis was diagnosed.  In 
late 1995 the veteran presented to a treatment facility with 
complaints of painful foot lesions on both feet.  Hallux 
valgus deformity was the diagnostic impression 

On his initial post service VA examination in May 1977, 
symptomatic allergic rhinitis and hallux valgus were 
diagnosed.  

Service connection for symptomatic allergic rhinitis, rated 
10 percent disabling and bilateral hallux valgus, rated ten 
percent disabling was established by an RO rating action 
dated in May 1977.

On VA examination in June 1995, in connection with his 
current claim, the veteran informed his examiner that for 
many years he has had a big toe that drifted off towards the 
little toe on the right foot.  He complained of pain about 
the base of the great toe on the right and over the anterior 
metatarsal areas, bilaterally.  On physical examination the 
veteran was noted to walk without a limp.  The veteran's 
right foot showed a hallux valgus with the great toe being 
overlapped by the second toe.  There was a full range of 
motion of the MP joint of the great toe.  A flat, but thick 
callus was present beneath the head of the second metatarsal.  
Neurovascular status of the right foot was normal.  He had 
full subtalar motion.  There was also a bunion on the right 
foot.  Examination of the left foot showed no hallux valgus 
and no bunion but there was a similar type of plantar callus 
beneath the head of the second metatarsal.  The second toes 
of both feet showed a deformity of the PIP joint.  At the PIP 
joint there was lateral angulation of the second toes on each 
foot.  X-rays of both feet showed hallux valgus and a bunion 
on the right.  The second toe deformities were not quite as 
evident.  Hallux valgus and bunion formation, right foot were 
the pertinent diagnoses.  Bilateral plantar calluses, second 
metatarsal head region and bilateral congenital deformities 
of the second toes with a hammertoe on the right foot were 
additional diagnoses rendered. 

On VA ear, nose, and throat examination in June 1995, nasal 
passages were clear and membranes were normal.  Recurrent 
allergic sinusitis was the diagnosis.

A private physician evaluated the veteran's complaints 
referable to his sinus symptoms in September 1997.  The 
veteran complained of sinus headaches and a productive cough.  
On clinical evaluation of the respiratory system, the veteran 
was noted to demonstrate productive green sputum.  Bacterial 
sinusitis and productive cough were diagnosed and the veteran 
was prescribed medication to include Vancenase AQ.

On VA examination in November 1997, the veteran reported a 
lengthy history of problems with allergic rhinitis, 
associated with nasal congestion, rhinorhea, lacrimation, 
etc.  The veteran stated that he continued to be troubled by 
his condition and found that the only relief results from the 
use of decongestions.  He reported that he is currently on 
Vancenase, which he stated seems to offer some relief.  With 
respect to his hallux valgus, the veteran reported that he 
has experienced some difficulty with excessive walking.  He 
further stated that surgery for this condition was 
recommended but he has postponed this to date.  On physical 
examination, the veteran was noted to have tenderness over 
the frontal sinuses bilaterally.  An x-ray of the veteran's 
paranasal sinuses was interpreted to demonstrate some mucosal 
thickening of both maxillary antra, right slightly worse than 
left.  No air-fluid levels were identified and the remainder 
of the paranasal sinuses appeared clear.  History of allergic 
rhinitis with frontal sinusitis documented with x-rays and 
progressive since 1955 was the pertinent diagnosis.

On VA orthopedic examination in November 1997, the veteran 
reported noticing a bunion on his right foot for at least the 
last 15 years associated with a mild hallux valgus deformity.  
He also reported suffering from a callous on the ball of his 
left foot.  Examination of the veteran's right foot revealed 
a mild bunion and a mild hallux valgus.  There was no 
tenderness or inflammation about the bunion.  Examination of 
his left foot revealed a dime-sized non-tender callus beneath 
the head of the second metatarsal.  The diagnoses included 
history of bilateral hallux valgus deformity, symptomatic.    

Medical records from a private physician, Dr. M. H. B., 
regarding treatment from 1994 to 1999 reflect no significant 
findings relative to the feet or allergic rhinitis.

Medical records from a private physician, Dr. P. D. S, 
regarding treatment during 1999 reflect that the veteran was 
furnished a lateral heel and sole lift.

At his videoconference hearing before the undersigned 
Veterans Law Judge in January 2000, the veteran testified 
that he develops symptoms of discomfort to include pain, in 
his feet, which becomes worse if he does a lot of walking.  
With respect to his rhinitis the veteran testified as to a 
blockage in the breathing passages that, as far as he was 
aware of, had not been quantified in percentage by any of his 
physicians.  The veteran further said that he experiences 
sinus related headaches and crusting of the nasal passages 
every morning. 

A VA examination was conducted in February 2003.  At that 
time the veteran reported problems with chronic sinusitis and 
rhinitis.  He said that this was associated all year long 
with chronic nasal congestion, occasional coryza, occasional 
sneezing, and a hacking cough.  He also reported occasional 
postnasal drip and a tendency to have a chronic, dull, aching 
pain around his eyes.  The veteran said that he takes 
Flonase, two sprays, every night.  He also reported that he 
gets attacks of acute sinusitis about three times a year and 
that they last up to two or three weeks.  On examination, the 
veteran's nose was noted to be within normal limits.  
Examination of the mouth and throat revealed a slight edema 
of the uvula.  There was tenderness just above the eyes to 
pressure but there was no paranasal maxillary tenderness.  
Chronic allergic rhinitis associated with sinusitis was the 
clinical diagnosis.

On VA orthopedic examination, the veteran reported that in 
1974 - 1975 he started noticing bunions on his feet but 
received no treatment for this while in service.  He stated 
that since his service retirement, he has been examined by a 
private physician who told him that the only treatment for 
his condition was surgery.  He said at the present time his 
feet were asymptomatic as long as he wears soft-top shoes, 
otherwise he experiences pain in the MP joints of both great 
toes.  On physical examination, the veteran was noted to walk 
with a normal gait without limping or listing to either side.  
The veteran's left foot revealed a normal contour.  There was 
a mild hallux valgus, which the veteran's examiner stated 
was, however, within the normal range of 15 degrees.  There 
was no localized tenderness about the left foot including the 
MP joint of the left great toe.  The veteran had a full range 
of motion about the MP joint of the left great toe and there 
was no evidence of any bursa formation or bunion formation 
about this toe.  The circulation and sensation in this foot 
were intact.  Examination of the right foot revealed a hallux 
valgus, which was greater than the normal 15 degrees.  
However, there was no evidence of any bunion formation and/or 
bursa formation over the MP joint of the great toe.  There 
was no redness, which the examiner stated would indicate 
pressure on this, joint.  Circulation and sensation in this 
foot was intact.  An x-ray of the right foot was interpreted 
to reveal a hallus valgus of 22 degrees but to be otherwise 
normal.  X-rays of the left foot revealed a hallus valgus of 
12 degrees, which the examiner stated, is within the normal 
range.  Otherwise the rest of the left foot was normal 
radiographically.  Mild hallux valgus, right foot, with some 
distal great toe spurring and normal left foot, except for 
minimal spurring of the distal great toe metatarsal were the 
pertinent diagnoses.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1, the applicable 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

Allergic Rhinitis

Under Diagnostic Code 6501, effective prior to October 7, 
1996, a 10 percent evaluation is warranted for chronic 
atrophic rhinitis with definite atrophy of the intranasal 
structure and moderate secretion.  A 30 percent evaluation 
requires moderate crusting, ozena (atrophic rhinitis marked 
by a thick mucopurulent discharge, mucosal crusting, and 
fetor), and atrophic changes.

The VA subsequently amended its regulations for rating 
respiratory system disabilities, including the evaluation of 
rhinitis and sinusitis effective October 7, 1996. 61 Fed. 
Reg. 46720- 46731 (Sept. 5, 1996).  As of October 7, 1996, 
allergic or vasomotor rhinitis is rated under Diagnostic Code 
6522.  A 10 percent evaluation is warranted for allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating 
requires polyps. 38 C.F.R. § 4.97, Code 6522.

In this case, the Board has considered both the old and new 
versions of the rating criteria.

The current medical evidence showed no crusting, ozena 
(atrophic rhinitis marked by a thick mucopurulent discharge, 
mucosal crusting, and fetor), or atrophic changes, so as to 
warrant a 30 percent rating under the old rating criteria.  
In addition, the allergic rhinitis has not resulted in polyps 
so as to warrant a 30 percent rating under the new rating 
criteria.  Accordingly, the Board concludes that the criteria 
for a rating in excess of 10 percent for allergic rhinitis 
are not met.  

Hallux Valgus

Hallux valgus is rated by the RO under Diagnostic Code 5280 
of the VA's Schedule for Rating Disabilities.  Under 
Diagnostic Code 5280 a maximum 10 percent rating may be 
assigned for unilateral hallux valgus when the condition has 
been operated with resection of metatarsal head, or when it 
is severe and equivalent to amputation of the great toe.  
Diagnostic Code 5280.  The 10 percent rating is the highest 
rating warranted under this diagnostic code.

Disabilities from other foot injuries are rated 10 percent 
when moderate and 20 percent when moderately severe.  
Diagnostic Code 5284.

The recent VA examinations confirm the presence of hallux 
valgus of the right foot. However, the VA examiners in 
November 1997 and February 2003 characterized the hallux 
valgus of the right foot as mild.  While the veteran has 
complaints of pain when he wore dress shoes in February 2003, 
he stated that his condition was asymptomatic with soft-top 
shoes.  He has not objectively exhibited any gait impairment 
or swelling.  Additionally, the February 2003 VA examination 
found no hallux valgus involving the left foot.  The left 
foot was described as normal except for minimal spurring of 
the distal great toe metatarsal.

After reviewing these findings it is the judgment of the 
Board that the degree of impairment resulting from the hallux 
valgus of the right foot does not result in moderately severe 
disability under diagnostic code 5285.  Additionally, the 
left great toe does not satisfy the criteria for severe 
hallux valgus under Diagnostic Code 5280 or moderate foot 
disability under Diagnostic Code 5284 which are required for 
a compensable evaluation. 

Accordingly, the Board concludes that a rating in excess of 
10 percent for the veteran's service-connected hallux valgus 
is not warranted.  In reaching the above decisions, the Board 
has considered the doctrine of granting the benefit of the 
doubt to the appellant but does not find that the evidence is 
approximately balanced as to warrant its application.


ORDER

Entitlement to an increased evaluation for allergic rhinitis 
is denied.

Entitlement to an increased evaluation for bilateral hallux 
valgus is denied.


REMAND

The Board notes that subsequent to the most recent 
supplemental statement of the case, on September 26, 2003, 
there became effective revised rating criteria for the 
evaluation of service-connected spine disorders.  The veteran 
has not been provided a copy of the newly revised regulation; 
nor has the new regulation been considered in the 
adjudication by the RO of the veteran's current claim. 

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
his low back from February 2003 to the 
present.  After securing any necessary 
release required, the RO should obtain 
all identified records.  The RO should 
then ensure that all relevant records of 
contemporary VA treatment or clinical 
evaluation are associated with the 
veteran's claims file.  

3.  The RO should then schedule the 
veteran for VA examination by a 
neurologist to determine the severity of 
his lumbar spine disability.  The claims 
folder must be made available to and 
reviewed by the examiners in conjunction 
with the examination.  All specialized 
testing as deemed necessary should be 
conducted.  

The examination should include range of 
motion studies of the lumbosacral spine.  
The examiner should identify and assess 
any objective evidence of pain.  The 
examiner should indicate whether the 
veteran has ankylosis.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups. The examiner should 
comment on the frequency and duration of 
any associated incapacitating episodes 
resulting from this disorder during the 
past 12 months.  

If neurological involvement is identified 
involving the lumbosacral spine, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree is moderate, moderately severe, or 
severe.  A complete rational for any 
opinion expressed should be included in 
the report.  

4.  Thereafter, the RO the RO should re-
adjudicate the claim of entitlement to 
increased evaluations for the service-
connected low back disorder to include 
consideration of the revised rating 
criteria.  If the benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, to 
include the revised rating criteria and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



